Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
17th day of September, 2008, by and between WHITNEY INFORMATION NETWORK, INC., a
Colorado corporation (the “Company”), and CHARLES M. PECK (“Executive”)
(collectively, the “Parties”).

 

Recitals

 

A.                                   The Board of Directors of the Company (the
“Board”) recognizes and desires to assure the Company of Executive’s employment
in an executive capacity and to compensate him therefor; and

 

B.                                     Executive is willing to make his services
available to the Company on the terms and conditions set forth in this
Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

 

1.                                       Employment

 

1.1.          Employment and Term.  The Company agrees to employ Executive, and
Executive agrees to serve the Company, on the terms and conditions set forth in
this Agreement, for the period commencing on September 17, 2008 (the “Effective
Date”), and expiring on the fourth anniversary of the Effective Date, unless
sooner terminated as set forth in this Agreement (the “Term”).

 

1.2.                              Position and Duties of Executive

 

(a)                                  Executive shall serve as the Chief
Executive Officer of the Company and shall report directly to the Board. 
Executive shall also serve on the Board without additional compensation. 
Executive shall also, if requested by the Board, serve as an executive officer
of any Company subsidiary or joint venture company and/or as a fiduciary of any
Company, subsidiary or joint venture company benefit plan(s).

 

(b)                                 Executive shall have such duties and
responsibilities as are customary for Executive’s position and any other duties
or responsibilities that may be assigned or delegated to him from time to time
by the Board.  Executive shall devote substantially all of his working time and
attention to the business and affairs of the Company; provided, however, it
shall not be a violation of this Agreement for Executive:  (a) to serve on the
board of directors (or any committee of the board of directors) of Indigo
Interactive (a/k/a Virtumundo), or, subject to the approval of the Board (which
approval may be withdrawn for any good reason, as determined by the Board in its
sole discretion), to serve on the board(s) of any other corporate, civic or
charitable organizations, so long as such service is not inconsistent with his
fiduciary responsibilities to the Company; or (b) manage personal interests, so
long as such activities do not materially interfere with the performance of
Executive’s responsibilities as an employee of the Company (or as a director of
the Company), in accordance with this Agreement.

 

2.                                       Compensation

 

2.1.          Base Salary.  Throughout the term of this Agreement, Executive
shall receive a base salary at the annual rate of not less than $380,000.00 (the
“Base

 

CMP

 

 

SCB

EXECUTIVE

 

 

COMPANY

 

1

--------------------------------------------------------------------------------


 

Salary”).  Beginning with the 2010 calendar year, Base Salary shall be reviewed
annually for merit increases (if any) and may, by approval and in the discretion
of the Board, be increased effective retroactive to January 1st of such year. 
Base Salary shall be payable in installments consistent with the Company’s
normal payroll schedule.

 

2.2.                              Incentive Compensation.  Beginning January 1,
2009, Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) which will be intended to comply with Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Annual Bonus will be based
on the achievement of Company and individual performance goals to be established
by the Compensation Committee, with annual target incentive bonuses of 100% of
the Base Salary (the “Bonus”).  The Bonus shall be payable no later than thirty
days after the completion of the audit of the Company’s financial statements
with respect to the fiscal year to which the performance period relates (the
“Payment Date”).  Executive shall only be entitled to a Bonus if he is employed
by the Company on the Payment Date.  It is agreed that such Annual Bonus shall
not create any implication that the Compensation Committee shall award any such
bonus or incentive compensation unless targets are met.  For the 2008 calendar
year, Executive shall receive an incentive bonus equal to 100% of the Base
Salary paid to Executive during 2008, provided that Executive is employed with
the Company on December 31, 2008.  For purposes of this Section 2.2, if
Executive’s employment is terminated after the end of a fiscal year but prior to
the Payment Date with respect to such fiscal year, and if such termination is by
the Company without Cause (as defined  below in Section 4.4), by the Executive
with Good Reason (as defined below in Section 4.5) or by the Company with Cause
under Section 4.3(h) because of Executive’s death or under
Section 4.3(i) (because of Executive’s Disability (as defined below in 4.4(i)),
Executive shall be treated as if he were employed on the Payment Date with
respect to the Bonus relating to the fiscal year prior to such termination, and
such Bonus (if any) shall be paid no later than the last day of the year in
which Executive’s employment was terminated.

 

2.3.                              Performance Shares.  The Company shall grant
to Executive restricted performance shares (the “Performance Shares”) in
accordance with and subject to the Company’s equity incentive plan, which shall
be approved by the shareholders of the Company no later than one (1) year after
the Effective Date, and as provided for by the performance share agreement
entered into between the Parties, effective as of the Effective Date (the
“Performance Share Agreement”) in substantially the same form as Exhibit A.

 

2.4.                              Sign-On Bonus.  Executive shall receive a
one-time “sign-on” bonus   (the “Sign-On Bonus”) in the amount of Five Thousand
Dollars and No Cents ($5,000.00), due within thirty (30) days of the Effective
Date.

 

2.5.                              Withholding.  All payments under this
Agreement or otherwise pursuant to Executive’s employment relationship shall be
made net of any applicable withholding taxes or other amounts required to be
withheld by law.

 

3.                                       Expense Reimbursement and Other
Benefits

 

3.1.          Business and Temporary Living/Transportation Expense
Reimbursement. .  During the Term of Executive’s employment under this
Agreement, within thirty (30) days after the submission of reasonable supporting
documentation by Executive and in accordance with the Company’s reimbursement
policy, the Company shall reimburse Executive for all reasonable and customary
business, travel, and

 

CMP

 

 

SCB

EXECUTIVE

 

 

COMPANY

 

2

--------------------------------------------------------------------------------


 

entertainment expenses incurred by Executive in the course of and pursuant to
the business of the Company.  During the initial twelve (12) months of the Term,
the Company shall also reimburse Executive for reasonable business-related
travel expenses Executive incurs in traveling to Cape Coral, Florida, and for
reasonable temporary living expenses Executive incurs for  room and board in the
Cape Coral, Florida area.  Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense or reimbursement provided pursuant
to this Agreement does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended from
time to time, and its implementing regulations and guidance (“Section 409A”)
(a) the amount of expenses eligible for reimbursement provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (b) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, (c) the
right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit and (d) the reimbursements shall
be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.

 

3.2.                              Employee Benefit Plans.  During the Term of
Executive’s employment under this Agreement, Executive shall be entitled to
participate in all incentive, savings, and retirement plans, practices, policies
and programs provided by the Company to other officer-level executives of the
Company, in each case, in accordance with their respective terms in effect from
time to time.  Nothing in this Agreement shall preclude the Company from
amending or terminating any such plan at any time.

 

3.3.                              Health and Welfare Benefit Plans.  During the
Term of Executive’s employment under this Agreement, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under health and welfare benefit plans,
practices, policies and programs provided by the Company to other officer-level 
executives of the Company, in each case, in accordance with their respective
terms in effect from time to time.  Nothing in this Agreement shall preclude the
Company from amending or terminating any such plan at any time.

 

3.4.                              Working Facilities.  Executive shall be based
at the Company’s headquarters, unless otherwise agreed to in writing by the
Board.  During the Term of Executive’s employment under this Agreement, the
Company shall furnish Executive with an office, a secretary and such other
facilities and services suitable to his position and adequate for the
performance of his duties under this Agreement.

 

3.5.                              Vacation.  During the Term of Executive’s
employment under this Agreement, Executive shall be entitled to four (4) weeks
of paid annual vacation.

 

3.6.                              Relocation Expenses.  If, during the Term of
this Agreement, the Board determines that Executive’s relocation of his
permanent residence is in the best interest of the Company, the Company shall
provide Executive with relocation assistance in accordance with the Company’s
Relocation Package Policy for Senior Executives.

 

CMP

 

 

SCB

EXECUTIVE

 

 

COMPANY

 

3

--------------------------------------------------------------------------------


 

4.                                       Termination

 

4.1.          Termination by Either Party.

 

(a)                                  The Company or Executive may terminate this
Agreement for any reason or no reason at any time upon written notice to the
other Party.  For purposes of this Agreement, the “Termination Date” shall
mean:  (i) in the case of a termination with Cause, the date of the written
notice (except to the extent that a cure period is required to be provided by
this Agreement, in which case the Termination Date will be the date as of which
the cure period concludes without cure); (ii) in the case of Executive’s
resignation without Good Reason, the date which is thirty (30) days after the
date of the written notice or such earlier date as determined in the sole
discretion of the Board; (iii) in the case of a termination without Cause or
Executive’s resignation with Good Reason, the date which is thirty (30) days
after the date of the written notice (except to the extent that a cure period is
required to be provided by this Agreement, in which case the Termination Date
will be the date as of which the cure period concludes without cure).

 

(b)                                 If the Company terminates this Agreement
without Cause or Executive terminates this Agreement with Good Reason, subject
to Executive’s execution (and non-revocation, if applicable) of the Company’s
standard waiver and release in substantially the same form as Exhibit B (the
“Release”) (which Release shall be provided by the Company to the Executive
within twenty (20) calendar days of the Termination Date), the Company shall pay
Executive:  (i) all Base Salary (and benefits) earned by Executive and all other
compensation earned by Executive pursuant to this Agreement (to the extent such
payment has not been made) as of the Termination Date; (ii) any Bonus owed
pursuant to Section 2.2, if any; and (iii) an amount equal to twelve (12) months
of Executive’s Base Salary in effect as of the Termination Date (the “Separation
Compensation”).  The Separation Compensation shall be payable in the manner and
at such times as the Base Salary otherwise would have been payable, but in no
event shall begin later than fifteen (15) calendar days after the effective date
of the Release.  If at any time during the period that the Company is obligated
to pay Separation Compensation under this Agreement, the Company determines that
Executive has breached any obligation provided for in the Covenant Agreement
referenced in Section 5 of this Agreement, in addition to any other rights and
remedies that the Company may have, the Company’s obligation to pay such
Separation Compensation under this Agreement shall be immediately suspended,
pending the final determination by a court of competent jurisdiction or by other
mutually-agreed resolution by the parties, and in the event the final
determination by the court of competent jurisdiction is that the Executive has
breached any material obligation provided for by the Covenant Agreement
referenced in Section 5 of this Agreement, in addition to any other rights and
remedies that the Company may have, the Company’s obligation to pay such
Separation Compensation under this Agreement shall be immediately terminated.

 

(c)                                  If the Company terminates this Agreement
with Cause or Executive terminates this Agreement without Good Reason, the
Company shall pay to Executive all Base Salary (and benefits) earned by
Executive and all other compensation earned by Executive pursuant to this
Agreement (to the extent such payment has not been made) as of the Termination
Date; provided, however, if the Company terminates this Agreement with Cause
under Section 4.3(h) because of Executive’s death or under
Section 4.3(i) because of Executive’s

 

CMP

 

 

SCB

EXECUTIVE

 

 

COMPANY

 

4

--------------------------------------------------------------------------------


 

Disability, subject to Executive’s execution (and non-revocation, if applicable)
of the Company’s standard Release (which Release shall be provided by the
Company to the Executive within twenty (20) calendar days of the Termination
Date), the Company shall pay Executive, in addition to the amounts in this
Section 4.1(c), any Bonus owed pursuant to Section 2.2, if any.

 

4.2                                 Termination Without Cause or With Good
Reason Following a Change in Control.  If during the twelve (12) month period
following a Change in Control (as defined below), the Company terminates this
Agreement without Cause or Executive terminates this Agreement with Good Reason,
subject to Executive’s execution (and non-revocation, if applicable) of the
Release (which Release shall be provided by the Company to the Executive within
twenty (20) calendar days of the Termination Date), in lieu of the amounts
payable to Executive pursuant to Section 4.1(b) of this Agreement, the Company
shall pay Executive: (a) all Base Salary (and benefits) earned by Executive and
all other compensation earned by Executive pursuant to this Agreement (to the
extent such payment has not been made) as of the Termination Date; (b) a
prorated bonus, such prorated bonus being in an amount equal to the target bonus
under the Company Annual Incentive Bonus Plan in the year of the Change in
Control, multiplied by a fraction, the numerator of which is the number of
completed days of employment during such performance period and the denominator
of which is the total number of days in the performance period (the “Termination
Prorated Bonus”); and (c) an amount equal to twelve (12) months of Executive’s
Base Salary in effect as of the Termination Date.  All payments under this
Section 4.2, shall be payable in one lump sum within thirty (30) days after the
Termination Date.  Notwithstanding anything contained in any Company Annual
Incentive Bonus Plan, payment of any Termination Prorated Bonus pursuant to this
Section 4.2 shall be in complete and total satisfaction of any obligation of the
Company to Executive under such Annual Incentive Bonus Plan with respect to the
performance period to which the Termination Prorated Bonus relates.

 

4.3  For the purpose of this Agreement, a “Change in Control” shall mean the
occurrence of one of the following events after the date of this Agreement:

 

(a)                                  Any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
(an “Acquiring Person”) shall acquire voting securities of the Company and
immediately thereafter is a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 50% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that an Acquiring Person shall
not include the Company, any employee benefit plan of the Company, or any person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such plan; or

 

(b)                                 The shareholders of the Company approve a
merger or consolidation of the Company with any other corporation, and the
merger or consolidation has been consummated, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or

 

CMP

 

 

SCB

EXECUTIVE

 

 

COMPANY

 

5

--------------------------------------------------------------------------------


 

any parent corporation (within the meaning of Section 424(e) of the Code) of
such surviving entity) at least a majority of the Outstanding Company Voting
Securities, such surviving entity or the parent corporation of such surviving
entity outstanding immediately after such merger or consolidation; or

 

(c)                                  The shareholders of the Company approve a
plan of reorganization (other than a reorganization under the United States
Bankruptcy Code) or complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets, and the Company has taken the first substantive step pursuant to the
plan of reorganization or complete liquidation or the sale or disposition has
been consummated.

 

4.4.                      Termination for Cause by Company.  For purposes of
this Agreement, “Cause” means any one or more of the following:

 

(a)                                  a material breach or default by Executive
of this Agreement (except a breach of fiduciary duty as covered by subparagraph
(f) below or any breach or default which is caused by Executive’s death or
Disability, which breach or default remains uncured after thirty (30) days
following Executive’s receipt from the Company of written notice specifying such
breach or default, if subject to cure;

 

(b)                                 a material breach or default by Executive of
the Confidentiality, Non-Compete and Non-Solicitation Agreement  (the “Covenant
Agreement”) referenced in Section 5 and attached to this Agreement as Exhibit C;

 

(c)                                  any failure or refusal by Executive to
perform the duties of the position, except by reason of Executive’s death or
Disability, which failure or refusal remains uncured after thirty (30) days
following Executive’s receipt from the Company of written notice specifying such
failure or refusal, if subject to cure;

 

(d)                                 any material violation by Executive of the
Company’s discrimination, harassment, or retaliation policies or procedures, as
may be established from time to time;

 

(e)                                  any conduct that is a material violation of
the laws, rules, regulations or orders of any governmental agency applicable to
the Company;

 

(f)                                    any material breach of a fiduciary duty
owed by Executive to the Company;

 

(g)                                 any conviction of, withhold of adjudication
as to, or plea of no contest (nolo contendre) to a felony involving an act of
fraud, misappropriation of funds or embezzlement in connection with Executive’s
duties;

 

(h)                                 Executive’s death; or

 

(i)                                     Executive’s inability to perform the
essential functions of his position under this Agreement, with or without
reasonable accommodation, for any period of thirty (30) consecutive or
non-consecutive days (“Disability”).

 

CMP

 

SCB

EXECUTIVE

 

COMPANY

6

--------------------------------------------------------------------------------


 

4.5.                              Termination for Good Reason by Executive.  For
purposes of this Agreement, “Good Reason” means any one or more of the following
without the consent of the Executive:

 

(a)                                  a material breach or default by the Company
of this Agreement;

 

(b)                                 a material reduction in Executive’s duties
and/or responsibilities with the Company, provided that the Company becoming a
subsidiary of another entity or otherwise ceasing to be a publicly-held company
shall not in and of itself constitute circumstances described in this subsection
(b) unless a material reduction described in this subsection (b) otherwise
occurs in connection therewith; or

 

(c)                                  a reduction in the Base Salary.

 

Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless:  (x) the Executive terminates
this Agreement no later than 2 years following the initial existence of one or
more of the above referenced conditions; and (y) the Executive provides to the
Company a written notice of the existence of the above-referenced
condition(s) within  90 days following the initial existence of such
condition(s) and the Company fails to remedy such condition(s) within 30 days
following the receipt of such notice.

 

4.6                                 Termination of Other Positions.  Upon
termination of employment for any reason, Executive hereby resigns as an officer
and director of the Company, any subsidiary or affiliate, and as a fiduciary of
any benefit plan of any of the foregoing.  Executive shall promptly execute any
further documentation as requested by the Company and, if Executive is to
receive any payments from the Company, execution of such further documentation
shall be a condition precedent thereto.

 

5.                                       Restrictive Covenants.  Executive
agrees to execute the Covenant Agreement contemporaneously with the execution of
this Agreement and agrees to comply with the Covenant Agreement.  The
restrictions provided for in the Covenant Agreement shall survive the
termination of this Agreement and the termination of Executive’s employment and
shall survive the expiration of this Agreement and the expiration of Executive’s
employment.

 

6.                                       Indemnification.  The Company shall
indemnify and hold harmless Executive to the extent provided in the Certificate
of Incorporation and By-Laws of the Company for any action or inaction of
Executive while serving as an officer and/or director of the Company or, at the
Company’s request, as an officer and/or director of any other subsidiary or
joint venture company of the Company or as a fiduciary of any benefit plan.  The
Company shall cover Executive under directors and officers’ liability insurance
both during and, while potential liability exists, after the Term in the same
amount and to the same extent as the Company covers its other officers and
directors.

 

7.                                       Governing Law; Negotiation and
Arbitration

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
without reference to principles of conflicts of laws.

 

(b)                                 Negotiation and Arbitration. If the Parties
should have a material dispute arising

 

CMP

 

SCB

EXECUTIVE

 

COMPANY

 

7

--------------------------------------------------------------------------------


 

out of or relating to this Agreement or the Parties’ respective rights and
duties hereunder, except as otherwise provided this subsection (b) or the
Covenant Agreement referenced in Section 5, then the Parties will resolve such
dispute in the following manner:  (a) any Party may at any time deliver to the
other a written dispute notice setting forth a brief description of the issue
for which such notice initiates the dispute resolution mechanism contemplated by
this Section; (b) during the twenty (20) day period following the delivery of
the notice described in subsection (a) above, appropriate representatives of the
various Parties will meet and seek to resolve the disputed issue through
negotiation; (c) if representatives of the Parties are unable to resolve the
disputed issue through negotiation, then within ten (10) days after the period
described in subsection (b), the Parties will refer the issue (to the exclusion
of a court of law) to final and binding arbitration exclusively in the state and
county in which the Company’s principal office is located.  In any arbitration
pursuant to this Agreement: (x) the rules and regulations (“Rules”) promulgated
by the America Arbitration Association (“AAA”) shall apply to the proceedings
and judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof; (y) discovery shall be allowed and governed
by the Florida Rules of Civil Procedure; and (z) the award or decision shall be
rendered by a majority of  the members of a Board of Arbitration consisting of
three (3) members, one of whom shall be appointed by each of the respective
Parties and the third of whom shall be the chairman of the panel and be
appointed by mutual agreement of said two Party-appointed arbitrators.  In the
event of failure of said two arbitrators to agree within thirty (30) days after
the commencement of the arbitration proceeding upon the appointment of the third
arbitrator, the third arbitrator shall be appointed by the AAA in accordance
with the Rules.  In the event that either Party shall fail to appoint an
arbitrator within ten (10) days after the commencement of the arbitration
proceedings, such arbitrator and the third arbitrator shall be appointed by the
AAA in accordance with the Rules.  Nothing set forth above shall be interpreted
to prevent the Parties from agreeing in writing to submit any dispute to a
single arbitrator in lieu of a three (3) member Board of Arbitration.  Upon the
completion of the selection of the Board of Arbitration (or if the Parties
otherwise agree in writing to a single arbitrator) an award or decision shall be
rendered within no more than thirty (30) days.  Notwithstanding the foregoing,
the request by either Party for preliminary or permanent injunctive relief,
whether prohibitive or mandatory, shall not be subject to arbitration and may be
adjudicated by the courts located exclusively in the state and county in which
the Company’s principal office is located.  ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM OR PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT,
OR ANY TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

 

8.                                       Notices.  Any notice required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given when delivered by hand or when deposited in the United
States mail, by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the
Company:                                                                                            
Marie B. Code, Esq.

General Counsel

Whitney Information Network, Inc.

1612 East Cape Coral Parkway

Cape Coral, FL 33904

 

CMP

 

SCB

EXECUTIVE

 

COMPANY

 

8

--------------------------------------------------------------------------------


 

If to
Executive:                                                                                                             
Charles M. Peck

(at the last address provided by Executive to the Company’s Human Resources
Department)

 

or to such other addresses as either Party hereto may from time to time give
notice of to the other in the aforesaid manner.

 

9.                                       Successors and Assign

 

(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assigned by Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(b)                                 The Company may assign this Agreement.  This
Agreement shall inure to the benefit of, be enforceable by, and be binding upon
the Company’s successors and assigns.

 

10.                                 Severability; Survival.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, the entire Agreement shall not fall on account thereof, but shall
otherwise remain in full force and effect, and such paragraph or provision shall
be enforced to the maximum extent permissible.  The respective rights and
obligations of the Parties shall survive any termination of Executive employment
or any termination or expiration of this Agreement to the extent necessary to
the agreed preservation of such rights and obligations.

 

11.                                 Waivers.  The waiver by either Party hereto
of a breach or violation of any term or provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or violation.  Any
such waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case may be.

 

12.                                 Damages.  Nothing contained herein shall be
construed to prevent the Company or Executive from seeking and recovering from
the other damages sustained by either or both of them as a result of its or his
breach of any term or provision of this Agreement.

 

13.                                 No Third Party Beneficiary.  Nothing
expressed or implied in this Agreement is intended or shall be construed, to
confer upon or give any person (other than the Parties hereto and, in the case
of Executive, his heirs, personal representative(s) and/or legal representative)
any rights or remedies under or by reason of this Agreement.

 

14.                                 Compliance with Code Section 409A

 

(a)                                  General.     It is the intention of both
the Company and Executive that the benefits and rights to which Executive could
be entitled pursuant to this Agreement comply with Section 409A of the Code and
the Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If Executive or the Company believes, at
any time, that any such

 

CMP

 

SCB

EXECUTIVE

 

COMPANY

 

9

--------------------------------------------------------------------------------


 

benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with
Section 409A (with the most limited possible economic effect on Executive and on
the Company).

 

(b)                                 Distributions on Account of Separation from
Service.  If and to the extent required to comply with Section 409A, no payment
or benefit required to be paid under this Agreement on account of termination of
Executive’s employment shall be made unless and until Executive incurs a
“separation from service” within the meaning of Section 409A.

 

(c)                                  Six Month Delay for Specified Employees. 
If Executive is a “specified employee,” then no payment or benefit that is
payable on account of Executive’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after Executive’s “separation from service” (or, if earlier, the date of
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  For
purposes of this Section 13, Executive shall be considered to be a “specified
employee” if, at the time of his or her separation from service, Executive is a
“key employee”, within the meaning of Section 416(i) of the Code, of the Company
(or any person or entity with whom the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Code) any stock in which
is publicly traded on an established securities market or otherwise.

 

(d)                                 No Acceleration of Payments.  Neither the
Company nor Executive, individually or in combination, may accelerate any
payment or benefit that is subject to Section 409A, except in compliance with
Section 409A and the provisions of this Agreement, and no amount that is subject
to Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Section 409A.

 

(e)                                  Treatment of Each Installment as a Separate
Payment.  For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which Executive is entitled
under this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

 

15.                                 Merger Clause.  This Agreement and the
Exhibits attached to this Agreement contain the complete, full, and exclusive
understanding of Executive and the Company as to its subject matter.  Any
amendments to this Agreement shall be effective and binding on Executive and the
Company only if any such amendments are in writing and signed by both Parties.

 

16.                                 No Set-off.  In the event of any termination
of employment under this Agreement, Executive shall be under no obligation to
seek other employment and there shall be no offset against any amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that Executive may obtain.

 

CMP

 

SCB

EXECUTIVE

 

COMPANY

 

10

--------------------------------------------------------------------------------


 

17.                                 Counterparts.  This Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures were upon the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

CMP

 

SCB

EXECUTIVE

 

COMPANY

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

WHITNEY INFORMATION NETWORK,
INC.

 

 

 

 

 

By:

/s/ Steven C. Barre

 

 

Steven C. Barre, Lead Director

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Charles M. Peck

 

Charles M. Peck

 

12

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Whitney Information Network, Inc. 2008 Long-Term Incentive Plan

 

RESTRICTED PERFORMANCE SHARE AGREEMENT

 

THIS AGREEMENT is made as of the              day of September, 2008 (the “Grant
Date”), between Whitney Information Network, Inc., a Colorado corporation (the
“Company”), and Charles M. Peck (“Grantee”). Capitalized terms not defined
herein (including Appendix A) shall have the meaning ascribed thereto in the
Whitney Information Network, Inc. 2008 Long-Term Incentive Plan (the “Plan”).

 

1.            Award.

 

(a)           Shares.  Pursuant to the Plan, the Company hereby grants the
Grantee six hundred thousand (600,000) restricted performance shares (the
“Shares”) of the Company’s Common Stock, par value $               pursuant to
the terms and conditions set forth herein (the “Award”); provided, however, that
this Award is subject to the Plan being approved by the shareholders of the
Company within one year from the Grant Date.   In the event the Plan is not
approved within one year from the Grant Date by the shareholders of the Company,
in accordance with the Company’s Articles of Incorporation and Bylaws and all
applicable law, this Award shall be null and void.

 

(b)           Plan Incorporated.  Grantee acknowledges receipt of a copy of the
Plan, and agrees that this Award shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Agreement.

 

2.            Vesting and Termination of Employment.

 

(a)           Vesting.

 

(i)    Provided that Grantee remains continuously employed by the Company from
the Grant Date until the fourth anniversary of the Grant Date (the “Performance
Period”) the Shares shall vest pursuant to the achievement of the  performance
targets (the “Performance Targets”), as set forth in Section 2(a)(ii).

 

(ii)   One hundred thousand (100,000) Shares of the Award shall vest upon the
achievement of each of the following Performance Targets:

 

(A)          the Closing Price (as such term is defined in Appendix A) of the
Company’s Common Stock equals or exceeds two dollars ($2) over the course of any
twenty (20) consecutive Trading Days (as such term is defined in Appendix A);

 

--------------------------------------------------------------------------------


 

(B)           the Closing Price of the Company’s Common Stock equals or exceeds
four dollars ($4) over the course of any twenty (20) consecutive Trading Days;

 

(C)           the Closing Price of the Company’s Common Stock equals or exceeds
six dollars ($6) over the course of any twenty (20) consecutive Trading Days;

 

(D)          the Closing Price of the Company’s Common Stock equals or exceeds
eight dollars ($8) over the course of any twenty (20) consecutive Trading Days;

 

(E)           the Closing Price of the Company’s Common Stock equals or exceeds
ten dollars ($10) over the course of any twenty (20) consecutive Trading Days;
and

 

(F)           the Closing Price of the Company’s Common Stock equals or exceeds
twelve dollars ($12) over the course of any twenty (20) consecutive Trading
Days;

 

For avoidance of doubt it is understood that no more than one hundred thousand
(100,000) Shares may vest in connection with the achievement of each Performance
Target, and it is further understood that several Performance Targets may be
reached simultaneously in connection with the achievement of a certain Closing
Price, in which case more than one hundred thousand (100,000) Shares may vest in
connection with such Closing Price.

 

(b)           Termination of Employment.

 

(i)    In the event Grantee’s employment is terminated for any reason other than
by Grantee for Good Reason (as such term is defined in Appendix A) or by the
Company without Cause (as such term is defined in Appendix A) prior to the
expiration of the Performance Period, all Shares granted pursuant to this Award
shall be forfeited.

 

(ii)   In the event Grantee’s employment is terminated by Grantee for Good
Reason or by the Company without Cause prior to the expiration of the
Performance Period, the Performance Period shall be treated as ending on the
90th day following such termination, or if earlier, the Performance Period (the
“Revised Performance Period”) and Shares shall vest to the extent the
Performance Targets are met on or before the last day of the Revised Performance
Period.

 

(c)           Change in Control.

 

(i)    If prior to the expiration of the Performance Period, an Acquisition of
the Company occurs, all unvested Shares shall vest effective immediately prior
to the consummation of such transaction.

 

2

--------------------------------------------------------------------------------


 

(ii)   In the event Grantee’s employment is terminated by Grantee for Good
Reason or by the Company without Cause prior to the expiration of the
Performance Period, and if such termination of employment occurs during the
twelve (12) month period following a Change in Control of the Company, the
Performance Period shall be treated as ending on the on the 90th day following
such termination, or if earlier, the Performance Period (the “Change in Control
Performance Period”) and Shares shall vest to the extent the Performance Targets
are met on or before the last day of the Change in Control Performance Period.

 

(d)           Expiration of Performance Period.  Notwithstanding anything in
this Agreement to the contrary, any Shares that have not vested at the
expiration of the Performance Period (or the Revised Performance Period, as
applicable) shall be forfeited and revert back to the Company.

 

(e)           Forfeited Shares.  Grantee shall have no rights whatsoever with
respect to any Shares that are forfeited and such Shares shall revert back to
the Company.

 

3.            Recapitalizations and Similar Transactions.  If the outstanding
shares of Common Stock of the Company are increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of any recapitalization, reclassification, reorganization,
stock split, reverse split, combination of shares, exchange of shares, stock
dividend or other distribution payable in capital stock of the Company or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Grant Date, an equitable, appropriate and
proportionate adjustment to the Performance Targets and/or Shares shall be made
by the Committee.

 

4.            Transferability/Escrow.  The Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, until such Shares have vested pursuant to this Agreement. To ensure
the Grantee’s compliance with this Section 4, the certificate evidencing the
Shares may be held in escrow for the Grantee, until such time when the
certificate may be distributed to the Grantee following the vesting of Shares to
which such certificates relate.

 

5.            Certificates.  With respect to Shares issued pursuant to this
Agreement, each certificate representing such Shares shall bear the following
legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to restrictions on transfer and other terms and conditions, which are set forth
in the Whitney Information Network, Inc. 2008 Long-Term Incentive Plan (the
“Plan”), and in an Agreement entered into by and between the registered owner of
such shares and Whitney Information Network, Inc. (the “Company”), dated
                , 2008 (the “Award Agreement”).  A copy of the Plan and the
Award Agreement may be obtained from the Secretary of the Company.”

 

3

--------------------------------------------------------------------------------


 

6.            Withholding.  To the extent that the grant, the receipt or the
vesting of any Shares results in income to Grantee for federal or state income
tax purposes, Grantee shall deliver to the Company at the time of such grant,
receipt or vesting, as the case may be, such amount of money as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if Grantee fails to do so, the Company, may in its sole
discretion, (i) cause the Shares and the Grantee’s right to receive the Shares
to be forfeited or (ii) withhold from any cash or stock remuneration then or
thereafter payable to Grantee any tax required to be withheld by reason of such
resulting compensation income.

 

7.            Status as a Shareholder.  Until the restriction on the transfer of
Shares pursuant to Section 4 of this Agreement has lapsed, the Grantee shall
have no rights as a shareholder, including the right to vote the Shares.
Additionally, any distributions that are made with respect to Shares shall be
subject to the same restrictions and conditions as the Shares with respect to
which they were paid.  Notwithstanding anything to the contrary, at the
discretion of the Company, all such distributions may be held in escrow (subject
to the same restrictions and conditions) until all restrictions on the
respective Shares have lapsed.

 

8.            Status and Issuance of Shares.  Grantee agrees that the Shares
will not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  Grantee also
agrees (i) that the certificates representing the Shares may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Shares on the stock transfer records of the Company if such
proposed transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of Shares may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such Shares.  The
Company shall not be obligated to issue or deliver the Shares if the issuance or
delivery thereof shall constitute a violation of any provision of any law or of
any regulation of any governmental authority or any national securities
exchange.

 

9.            Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Shares.

 

10.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Grantee.

 

4

--------------------------------------------------------------------------------


 

11.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Florida.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all as of the date first above written.

 

 

 

COMPANY:

 

 

 

WHITNEY INFORMATION

 

NETWORK, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

Charles M. Peck

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

SELECTED DEFINITIONS

 

“Acquisition of the Company” means any Change in Control of the Company which is
triggered by the either of the events described in paragraphs (b) or (c) of the
definition of “Change in Control” as set forth in this Exhibit A.

 

“Cause” means any one or more of the following:

 

(a)           a material breach or default by Grantee of his employment
agreement with the Company (“Employment Agreement”), which breach or default
remains uncured after thirty (30) days following Grantee’s receipt from the
Company of written notice specifying such breach or default, if subject to cure;

 

(b)           a material breach or default by Grantee of any confidentiality,
non-compete and non-solicitation agreement with the Company;

 

(c)           any failure or refusal by Grantee to perform the duties required
of him pursuant to his Employment Agreement, except by reason of Grantee’s death
or Disability, which failure or refusal remains uncured after thirty (30) days
following Grantee’s receipt from the Company of written notice specifying such
failure or refusal, if subject to cure;

 

(d)           any material violation by Grantee of the Company’s discrimination,
harassment, or retaliation policies or procedures, as may be established from
time to time;

 

(e)           any conduct that is a material violation of the laws, rules,
regulations or orders of any governmental agency applicable to the Company;

 

(f)            any material breach of a fiduciary duty owed by Grantee to the
Company;

 

(g)           any conviction of, withhold of adjudication as to, or plea of no
contest (nolo contendre) to a felony involving an act of fraud, misappropriation
of funds or embezzlement in connection with Grantee’s duties;

 

(h)           Grantee’s death or inability to perform the essential functions of
his position under his Employment Agreement, with or without reasonable
accommodation, for any period of thirty (30) consecutive or non-consecutive days
(“Disability”).

 

7

--------------------------------------------------------------------------------


 

“Change in Control” means the occurrence of one of the following events after
the date of this Award:

 

(a)           any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, (an
“Acquiring Person”) shall acquire voting securities of the Company and
immediately thereafter is a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 50% or more of either
(i) the then outstanding shares of common stock of the Company  or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that an Acquiring Person shall
not include the Company, any employee benefit plan of the Company, or any person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such plan;

 

(b)           the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, and the merger or consolidation has
been consummated, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent corporation (within
the meaning of Section 424(e) of the Code) of such surviving entity) at least a
majority of the Outstanding Company Voting Securities, such surviving entity or
the parent corporation of such surviving entity outstanding immediately after
such merger or consolidation; or

 

 (c)          The shareholders of the Company approve a plan of reorganization
(other than a reorganization under the United States Bankruptcy Code) or
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets, and the
Company has taken the first substantive step pursuant to the plan of
reorganization or complete liquidation or the sale or disposition has been
consummated.

 

“Closing Price” means if the shares of Common Stock are listed on the New York
Stock Exchange or NASDAQ, the closing price of the Common Stock on the date for
which Closing Price is being determined. If the shares are not then listed on
the New York Stock Exchange or NASDAQ, and if the shares of Common Stock are
then listed on any other national securities exchange or traded on the
over-the-counter market, the closing price value shall be the closing price on
the largest such exchange, or if the closing price is not available, the mean of
the closing bid and asked prices of the shares of  Common Stock on the
over-the-counter market, as reported by NASDAQ, the National Association of
Securities Dealers OTC Bulletin Board or the National Quotation Bureau, Inc., as
the case may be, on the day on which the determination is

 

8

--------------------------------------------------------------------------------


 

made or, if there is no closing price or bid or asked price on that day, the
closing price or mean of the closing bid and asked prices on the most recent day
(no more than ten days prior to the day of determination) preceding the day on
which the determination is made for which such prices are available.  If the
Closing Price cannot be determined pursuant to the above methodology, Closing
Price shall equal the fair market value of Common Stock as determined in good
faith by the Committee.

 

“Good Reason means any one or more of the following without the consent of the
Grantee:

 

(a)           a material breach or default by the Company of the Employment
Agreement;

 

(b)           a material reduction in Grantee’s duties and/or responsibilities
with the Company, provided that the Company becoming a subsidiary of another
entity or otherwise ceasing to be a publicly-held company shall not in and of
itself constitute circumstances described in this subsection (b) unless a
material reduction described in this subsection (b) otherwise occurs in
connection therewith; or

 

(c)           a reduction in Grantee’s Base Salary.

 

Notwithstanding the foregoing, the Grantee shall not be deemed to have
terminated with Good Reason unless:  (x) the Grantee terminates his employment
with the Company no later than 2 years following the initial existence of one or
more of the above referenced conditions; and (y) the Grantee provides to the
Company a written notice of the existence of the above-referenced
condition(s) within  90 days following the initial existence of such
condition(s) and the Company fails to remedy such condition(s) within 30 days
following the receipt of such notice.

 

“Trading Day” means each day on which the New York Stock Exchange is open.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

WAIVER AND RELEASE

 

This Waiver and General Release (the “Agreement”) is entered into by and between
WHITNEY INFORMATION NETWORK, INC., a Colorado corporation (the “Company”), and
CHARLES M. PECK (“Executive”) (collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the previously-executed Employment Agreement between the Parties
(“Employment Agreement”) provides for certain payments and benefits to be
conferred upon Executive upon his separation from employment with the Company
(under certain circumstances as delineated in the Employment Agreement); and

 

WHEREAS, the Parties agree that Executive’s separation from employment involves
such delineated circumstances.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Executive and the Company agree as follows:

 

1.             Termination of Employment: As of [INSERT DATE], Executive’s
employment with the Company has ended.  Executive shall no longer be eligible to
participate in, or be covered by, any employee benefit plan or program offered
by or through the Company, and he shall not receive any benefits or payments
from the Company, except as otherwise specified in this Agreement.

 

2.             Payments:  Executive shall also be entitled to [the payments
identified in the Employment Agreement, as applicable].

 

3.             Benefits:  Executive shall also be entitled to [the
benefits/shares identified in the Employment Agreement, as applicable].  The
Company does not make any representations to Executive about the tax
implications of the vesting of shares, and Executive acknowledges that he has
had the opportunity to meet with an attorney, accountant and/or tax professional
to discuss this Agreement.

 

4.             General Waiver and Release of All Claims:  [To be modified as
necessary to comport with applicable state and local laws and to comply with
then-current state of the law].  In exchange for the promises contained in this
Agreement, Executive agrees that Executive or any person acting by, through, or
under Executive, VOLUNTARILY, KNOWINGLY AND WILLINGLY RELEASES AND FOREVER
DISCHARGES the Company, including its parent and subsidiary corporations,
affiliates, all related domestic and foreign businesses, entities, corporations,
and partnerships, including but not limited to
                                      , as well as all current and former
directors, officers, executives, shareholders, partners, employees, successors
in interest, predecessors, representatives, agents, insurers, attorneys,
divisions, joint venturers, investors, and assigns and each of them
(collectively “Company Releasees”), FROM ANY AND ALL CLAIMS OR OBLIGATIONS OF
ANY KIND OR NATURE WHATSOEVER whether now known or unknown and later discovered,
suspected or unsuspected, which arose on or before the

 

1

--------------------------------------------------------------------------------


 

Effective Date (as herein defined) of this Agreement; provided, however, that
Executive does not waive any vested rights in any Company plan or program or
under the previously-executed Performance Share Agreement between the Parties
(“Performance Share Agreement”), or any right to be provided a defense or to be
indemnified that he may have under any indemnification agreement or the
Company’s Articles of Incorporation or Bylaws.  Executive understands that this
release includes but is not limited to any right that Executive may have
relating in any way to Executive’s employment by the Company or the conclusion
of such employment, including without limitation any claims under the law of
contracts or torts, the Age Discrimination in Employment Act of 1967, as amended
(29 U.S.C. Sections 621 et. seq.), including the Older Workers Benefit
Protection Act of 1990; Title VII of the Civil Rights Act of 1964, as amended
(42 U.S.C. Sections 2000e et. seq.), including the Civil Rights Act of 1991 and
the Civil Rights Acts of 1886, 1970 and 1971 (42 U.S.C. Sections 1981 et. seq.);
the Americans With Disabilities Act (42 U.S.C. Sections 12101 et. seq.); and the
Rehabilitation Act of 1973; or any other federal, state, or local statutory or
common laws relating to discrimination or employment.  Executive declares and
represents that the Executive has been paid all wages or other compensation owed
by any or all of the Company Releasees and represents that he has not suffered
any on-the-job injuries or work-related accidents or injuries, occupational
diseases or disabilities, whether temporary, permanent, partial, or total, for
which the Executive has not been fully compensated. Executive further agrees
that he has been granted all leave, including all leave under the Family and
Medical Leave Act, to which he may have been entitled, if any.

 

Executive agrees that he will not institute any action or actions, cause or
causes of action (in law or in equity), suits, debts, liens, claims, demands,
now known or unknown and later discovered, suspected or unsuspected, fixed or
contingent which Executive may have or claim to have in state or federal court,
or with any state, federal or local government agency or with any administrative
or advisory body arising from or attributable to any or all of the Company
Releasees, including but not limited to, all employee benefit plans sponsored or
administered by Company.   Executive also agrees that if a claim is prosecuted
in Executive’s name before any court or administrative agency, Executive waives
and agrees not to take any award of money or other damages from such suit. 
Executive also agrees that if a claim is prosecuted in Executive’s name,
Executive will immediately request, in writing, that the claim on Executive’s
behalf be withdrawn.  Executive also agrees that he is waiving on behalf of
Executive and Executive’s attorneys all claims for attorneys’ fees, expenses and
court costs, including the same at all appellate levels.

 

5.             Review and Revocation:  Executive acknowledges that he has been
advised in writing to consult with an attorney before signing this Agreement and
that he has been afforded the opportunity to consider the terms of this
Agreement for twenty-one (21) days prior to its execution.  Executive
understands that he can use all or any part of this 21-day period to decide
whether to sign this Agreement.  Executive and Company agree that any material
or non-material changes which may be made in this Agreement after the Agreement
is initially provided to the Executive shall not re-start the running of the
21-day period.  Executive further acknowledges that he has read this Agreement
in its entirety; that he fully understands all of its terms and their
significance; that he has signed it voluntarily and of his own free will; and
that he intends to abide by its provisions without exception.

 

6.             Effective Date and Revocation:  So long as Executive does not
revoke this Agreement, this Agreement shall become effective on the eighth day
following the date the Executive signs this Agreement (“Effective Date”).  For a
period of seven (7) days following the date the Executive signs this Agreement,
Executive may revoke this Agreement by providing written notice of revocation
to:  [INSERT NAME OF GENERAL COUNSEL].  In the event that

 

2

--------------------------------------------------------------------------------


 

Executive revokes the Agreement prior to the eighth day after his execution of
it, this Agreement and the promises contained herein shall automatically be null
and void.

 

7.             No Admission of Liability:  The execution of this Agreement does
not constitute an admission by any Company Releasee or Executive of any
violation of any civil rights or other employment discrimination statute, or any
other legal statute, provision, regulation, ordinance, order or action under
common law or of any wrongdoing of any kind, and this Agreement shall not be
offered or used to establish any such liability.

 

8.             Non-disparagement; No re-Employment:  Executive agrees not to
take any action or make or condone any communication, written or otherwise, that
disparages, criticizes or otherwise reflects adversely or encourages any adverse
action against any Company Releasee.  In response to inquiries from third
parties, Executive shall state only that the Executive separated from the
Company on mutually acceptable terms, except to the extent that Executive has
authorized the disclosure of additional information regarding his employment
and/or separation from employment, which information shall be authorized by
Executive specifically and in writing.  Executive also agrees that he will not
seek reemployment with the Company or work on the property of the Company or any
related entity as a contractor or in any other capacity at any time in the
future.

 

9.             Restrictive Covenants:  Notwithstanding anything in this
Agreement, and specifically notwithstanding the “Entire Agreement” clause of
this Agreement, any and all restrictive covenants, including but not limited to
any non-competition, non-solicitation, intellectual property or confidentiality
covenants, included in any agreement by and between the Executive and the
Company (or any entity related to the Company), including the Confidentiality,
Non-Compete and Non-Solicitation Agreement (“Covenant Agreement”), shall survive
the execution and delivery of this Agreement and shall continue in full force
and effect in accordance with their terms subsequent to the Effective Date of
this Agreement.

 

10.           Return of Property:  Executive agrees that all property of the
Company or any related entity, including but not limited to any trade secrets,
confidential information, business documents, books, records, accounts, credit
cards, and/or equipment, has been returned to the Company as of the date the
Executive executes this Agreement.

 

11.           Cooperation:  Executive agrees to cooperate with the Company and
its attorneys in connection with any threatened or pending litigation against
the Company or its Affiliates, and to make himself, upon reasonable notice, to
prepare for and appear at deposition or trial in connection with any such
matters.

 

12.           Severability:  In the event that any provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fall on account thereof, but shall otherwise remain in full force and effect,
and such paragraph or provision shall be enforced to the maximum extent
permissible.

 

13.           Entire Agreement:  This Agreement constitutes the complete
understanding between the parties and supersedes all prior agreements between
the parties; provided, however, that the Covenant Agreement [and] Purchase Share
Agreement shall survive the execution and delivery of this Agreement [INSERT
ALSO BY EXPRESS REFERENCE ANY OTHER AGREEMENTS THAT ARE TO SURVIVE THIS
AGREEMENT]. Executive acknowledges the Company has not

 

3

--------------------------------------------------------------------------------


 

made any representation to him other than as set forth herein.  Any modification
of this Agreement shall be in writing and signed by each of the parties.

 

14.           Governing Law; Jurisdiction and Venue:  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
without reference to principles of conflicts of laws.  Executive agrees to
submit to the exclusive jurisdiction of the State of Florida; agrees that any
such dispute shall be heard by a JUDGE AND NOT A JURY; agrees that any suit
shall be brought exclusively in any state or federal court of competent
jurisdiction in Lee, Palm Beach, or Broward Counties Florida; and agrees that
the prevailing party shall be entitled to an award of reasonable attorneys’ fees
and costs.

 

15.           Successors and Assigns:  The Company may assign this Agreement. 
Executive shall not assign this Agreement.  This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the Company and its
successors and assigns.

 

16.           Confidentiality:  This Agreement is confidential and shall not be
disclosed by Executive to any other person, company or entity.  The Agreement
may be used as evidence only in a subsequent proceeding in which any of the
parties allege a breach of this Agreement.

 

The undersigned have executed this Agreement as of the date first forth above.

 

WHITNEY INFORMATION

 

CHARLES M. PECK

NETWORK, INC.

 

(“Executive”)

(“Company”)

 

 

 

 

 

By:

 

,

 

 

in his/her capacity as authorized representative of the

 

 

Company

 

 

Print Name:

 

 

Date:

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 


CONFIDENTIALITY, NON-COMPETE


 AND NON-SOLICITATION AGREEMENT


 

THIS CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT  and Exhibit A
incorporated herein by reference (“Agreement”) is made and entered into as of
this          day of                                             , 20       , by
and between Whitney Information Network, Inc., its parent, subsidiaries,
affiliates, successors and assigns (hereinafter referred to as “the Company”),
and Charles M. Peck (hereinafter referred to as “you” or “Employee”).

 

WHEREAS, the Company is engaged in the business of teaching real estate
investing principles, small business development and management principles,
financial markets trading principles, strategies and applications, national and
international finance investment, asset protection strategies, and the
production and delivery of live seminars and home study courses in a variety of
disciplines; and

 

WHEREAS, you are presently an employee of the Company or are desirous of
becoming an employee of the Company; and

 

WHEREAS, the Company is desirous of engaging your services as an Employee or of
allowing you to continue your current position as an employee of the Company,
subject to your agreement to the terms, provisions and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the Company engaging your services as an
Employee or of allowing you to continue as an Employee of the Company in your
current position, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1.           Recitals.  The foregoing recitals are true and correct, including
the recital of consideration.

 

2.           Proprietary Rights. Employee agrees that all Work Product (as
defined below), in whole or in part, created solely or jointly by Employee,
arising from or related to any services performed by Employee for or on behalf
of the Company, or in the course of Employee’s performance of Employee’s duties
as an employee of the Company, or previously performed by Employee for or on
behalf of the Company, or previously conceived in anticipation of the services
to be performed in regard to the Company’s engagement of Employee, shall be
deemed “work made for hire” and shall be the sole and exclusive property of the
Company.  Employee shall execute all such assignments, oaths, declarations and
other documents as may be prepared by the Company to effect the foregoing. 
Employee hereby irrevocably assigns all rights, title and interest including,
without limitation, all copyright and moral rights throughout the world, to all
Work Product to the Company regardless of

 

 

 

 

 

Executive

 

 

Company

 

1

--------------------------------------------------------------------------------


 

whether all Work Product is considered “work for hire” or otherwise.  Employee
agrees to assist in every reasonable, lawful way in protecting and/or enforcing
the Company’s rights in and to the Work Product and/or other property of the
Company, and in prosecuting and defending appeals, interferences, infringement
suits and controversies relating thereto during employment and thereafter.

 

For purposes of this Agreement, the term “Work Product” shall mean, without
limitation, by way of example, all Documentation (as defined below), writings,
correspondence, manuals, materials, creative works; documented methods,
techniques, ideas, inventions or improvements; publications, compositions,
lecture materials, customer lists and records, files, employee lists and
records, marketing plans, teaching materials, presentations to customers or
students, sales records, marketing analyses, computer programs, data, system
documentation, course work, books, software, correspondence, letters, notes,
notebooks, reports, flowcharts, proposals, business plans, marketing and
advertising materials, internal memoranda, websites, technical code, employee
manual, applications, licenses or registrations,  and other information.  For
the purposes of this Agreement, the term “Documentation” shall include, without
limitation, all tangible media, now or hereafter developed, in which
information, data, ideas, methods, or designs may be fixed or published,
including, without limitation, writings, computer diskettes, audio tape, video
tape, film, computer tape, photographic film, micro disc, and CDROM.  For the
purposes of this Agreement, “Proprietary Information” includes, without
limitation, by way of example, all intellectual property rights, patents and
applications therefore, copyrights and registrations therefore, trade and
service marks and applications therefore, trade secrets, Confidential
Information, Work Product, compliance documents, websites, product and marketing
materials, and employee names, voices, image and likenesses; officer names,
voices, image and likenesses; manager or member names, voices, image and
likenesses;  contractor names, voices, image and likenesses; director names,
voices, image and likenesses; potential or actual product or service names;
project names; trade names, corporate or business entity names, and domain
names.

 

3.           Covenant Not to Compete. Employee recognizes and acknowledges that
it is essential for the proper protection of the legitimate business interests
of the Company that Employee be restrained from competing against the Company
during the term of Employee’s employment with the Company and for a reasonable
period of time following the termination of Employee’s employment with the
Company.  Therefore, as a material inducement to the Company to allow Employee
to become and/or remain an employee of the Company, Employee agrees that, during
the term of Employee’s employment with the Company, and during the one (1) year
period after termination of Employee’s employment with the Company, regardless
of whether the termination is with or without cause, or whether by the Company
or by the Employee, and whether or not Employee asserts that Company has
violated Employee’s legal rights in any regard, Employee shall not, directly or
indirectly, (a) own, manage, operate, control, be employed by, participate in,
or be connected in any manner with the ownership, management, or control of any
Competing Business or (b)  engage, whether as principal or as agent, officer,
director, member, manager, employee, consultant, shareholder or

 

 

 

 

 

Executive

 

 

Company

 

2

--------------------------------------------------------------------------------


 

otherwise, alone or in association with any other person, corporation or other
entity, in any Competing Business.

 

For purposes of this Agreement, the term “Competing Business” shall mean the
following: (a) any person, corporation or other entity which sells or attempts
to sell and/or provides or attempts to provide any products and/or services
which are the same as or similar to the products and/or services sold by the
Company at any time, and from time to time during the longer of the term of
Employee’s employment with the Company or the last two (2) years prior to the
termination of Employee’s employment with the Company; and/or (b) any person,
corporation or other entity engaged in the same or similar business as the
business of the Company and which, directly or indirectly, is or was in
competition with the Company at any time and from time to time during the longer
of the term of Employee’s employment with the Company, or the last two (2) years
prior to the termination of Employee’s employment with the Company.

 

4.           Covenant Not to Solicit Customers/Clients. Employee recognizes and
acknowledges that the Company has expended, and will expend considerable,
significant amounts of time and money establishing relationships and good will
with existing and prospective customers/clients and developing lists of its
customers/clients and prospective customers/clients that are not available to
the general public and are trade secret, Confidential and Proprietary
Information of Company. Employee also recognizes and acknowledges that many of
the Company’s competitors could not recreate such lists without substantial
efforts, that the Company’s business would be irreparably and greatly damaged by
the use of this information other than for its benefit, and that it is essential
for the proper protection of the business of the Company that Employee be
restrained from soliciting the trade of or trading with the customers/clients of
the Company for any business purpose whatsoever during the term of Employee’s
employment with the Company and for a reasonable period following the
termination of this Agreement.  Therefore, as a material inducement to the
Company to allow Employee to become and/or remain an employee of the Company,
Employee agrees that, during the term of Employee’s employment with the Company,
and during the one (1) year period after termination of Employee’s employment
with the Company, regardless of whether the termination is with or without
cause, or whether  by the Company or by the Employee, Employee will not,
directly or indirectly, solicit the trade of, or trade with, or do business
with, or attempt to solicit the trade of, or trade with, or do business with,
any of the Company’s customers/clients or prospective customers/clients without
the Company’s prior written consent except when endorsed by the Company and done
for the Company’s benefit.  Employee acknowledges and agrees that the
restrictions and limitations contained in this paragraph are reasonable as to
the scope and duration and are necessary to protect the Company’s proprietary
interests and to preserve the Company’s competitive advantage and legitimate
business interests.

 

5.           Covenant Not to Solicit Employees, Independent Contractors and/or
Vendors. Employee recognizes and acknowledges that the Company has expended and
will expend considerable and significant amounts of time and money establishing
goodwill and relationships with and/or training its

 

 

 

 

 

Executive

 

 

Company

 

3

--------------------------------------------------------------------------------


 

employees, independent contractors and/or Vendors.  Employee recognizes and
acknowledges that it is essential for the proper protection of the legitimate
business interests of the Company that Employee be restrained from soliciting or
inducing any employee or independent contractor of the Company to leave the
employ of the Company and from hiring or attempting to hire any employee or
independent contractor of the Company. Employee further recognizes and
acknowledges that it is essential for the proper protection of the legitimate
business interests of the Company that Employee be restrained from soliciting or
inducing any Vendor of the Company to terminate or decrease its relationship
with the Company.  “Vendors” shall mean any person or entity with which Company
has entered into a contractual relationship to render specific services to
Company and where Vendor is involved in or is privy to Company’s marketing,
promotional and/or education materials, or any of Company’s trade secrets,
Confidential or Proprietary Information.  Therefore, as a material inducement to
the Company to allow Employee to become and/or remain an employee of the
Company, Employee agrees that during the term of Employee’s employment with the
Company, and during the two (2) year period after termination of Employee’s
employment with the Company, regardless of whether the termination is with or
without cause, or whether by the Employee or the Company, and whether or not
Employee asserts that Company has violated Employee’s legal rights in any
regard, Employee will not, directly or indirectly, solicit or induce, or attempt
to solicit or induce, any employee, independent contractor or Vendor of the
Company to leave the Company for any reason whatsoever, or hire any employee,
independent contractor or Vendor.

 

Employee further acknowledges that it is essential for the proper protection of
the business of the Company that Employee be restrained from soliciting,
attempting to solicit or accepting solicitations from any of the Company’s
independent contractors and/or Vendors regarding actual or potential involvement
in business other than for the benefit of the Company.  Therefore, as a material
inducement to the Company to allow Employee to become and/or remain an employee
of the Company, Employee agrees that during the term of Employee’s employment
with the Company, and during the two (2) year period after termination of
Employee’s employment with the Company, regardless of whether the termination is
with or without cause, or whether by the Employee or the Company, and whether or
not Employee asserts that Company has violated Employee’s legal rights in any
regard, Employee will not, directly or indirectly, solicit or accept
solicitations from any independent contractor or vendor of the Company to engage
in, be involved with, or provide work for any Competing Business.

 

6.           Covenant Not to Violate Company Rights.  Employee recognizes and
acknowledges that (a) during the term of Employee’s employment with the Company,
it may be necessary for Employee to acquire (and during the course of Employee’s
previous work for or on behalf of the Company prior to the commencement of this
Agreement Employee may have already acquired) information that concerns, in
whole or in part, the Company’s sales, volume methods and proposals;
customers/clients and prospective customers/clients (including lists thereof);
identity of customers/clients and prospective customers/clients; identity of key
personnel in the employ of customers; amount or kind of customer’s/client’s
purchases from and/or transactions with the

 

 

 

 

 

Executive

 

 

Company

 

4

--------------------------------------------------------------------------------


 

Company; the needs and requirements of any or all customers/clients; SSN or bank
account information of employees or customers/clients; the terms and conditions
under which the Company deals with customers/clients or prospective
customers/clients; the terms and conditions under which the Company deals with
suppliers or prospective suppliers; employee lists; the Company’s sources of
supply; the Company’s pricing and rate methods; course and teaching methods,
techniques, compositions, ideas or presentations; customer financial and contact
information; employee salary and contact information; all other Company
documents not readily available to the public including but not limited to
Company phone directories, personnel information, unpublished Company reports;
website and software coding, marketing and internet search engine and
advertising techniques; contracts and agreements with third parties; employee
manual, and/or any and all other confidential non-public information belonging
to the Company or relating to the Company’s business(es) and/or affairs, whether
property of the Company or property of employees, officers, manager, members or
directors thereof, or other third parties that have disclosed such to the
Company, (collectively referred to herein as the “Confidential Information”);
(b) Confidential and Proprietary Information has been compiled by the Company at
great expense and over a great amount of time; (c) the use, misappropriation or
disclosure of the Confidential and Proprietary Information by Employee or
otherwise would constitute a breach of trust and could cause irreparable injury;
and (d) it is essential to the protection of the Company’s legitimate business
interests, trade secrets, goodwill and to the maintenance of the Company’s
competitive position that Confidential Information be kept secret and that
Employee not disclose the Confidential Information to others or use the
Confidential and/or Proprietary Information to Employee’s own advantage or the
advantage of others.

 

Therefore, as a material inducement to the Company to allow Employee to become
and/or remain an employee of the Company, and as a material inducement to the
Company to disclose or allow to be known to Employee some or all of the
Confidential and Proprietary Information during the term of Employee’s
employment with the Company (at the Company’s sole and absolute discretion),
Employee hereby agrees that, throughout the term of Employee’s employment with
the Company and following the date of termination of Employee’s employment with
the Company, regardless of whether the termination is with or without cause,
whether by the Employee or the Company, and whether or not Employee asserts that
Company has violated Employee’s legal rights in any regard, Employee will (i) 
hold and safeguard the Confidential and Proprietary Information in trust for the
Company; (ii) not misappropriate, use, publish, distribute or divulge such to
any person that is not affiliated with the Company; (iii)  not display or
disclose, anonymously or by true or fictional name, in any form or fashion
including, but not limited to, publication on or via the Internet, a website,
Blog, email, discussion group, bulletin board or by means hereafter devised and
all other means of electronic dissemination, any Company Confidential or
Proprietary Information, or Employee’s affiliation with Company;  (iv) not use,
copy, distribute, sell, infringe or violate any legal right of Company
including, but not limited to, publicity rights, privacy rights, moral rights,
copyright, trademark, trade secret and patent rights, without limitation, by way
of example, register, purchase, apply for, license, or attempt to do so, any
domain name containing, in whole or in part, or any derivation of (e.g. a
spelling, misspelling, typo, singular or plural, with or without dashes or

 

 

 

 

 

Executive

 

 

Company

 

5

--------------------------------------------------------------------------------


 

underscores) any Confidential or Proprietary Information; register, purchase,
apply for, license, obtain a license for, or attempt to do so, any copyright
registration for any creation containing, in whole or in part, or any derivation
or modification of any Confidential or Proprietary Information; register,
purchase, apply for, license, obtain a license for, or attempt to do so, any
trade or service, mark or name, containing, in whole or in part, or any
derivation or modification of any Company Confidential and Proprietary
Information; and (v) surrender all Confidential and Proprietary Information in
Employee’s possession or control upon termination of employment.

 

The preceding notwithstanding, this section shall not prohibit any activities
that are expressly permitted by law, required of Employee to conduct Employee’s
work assignments on behalf of Company and as otherwise may be directed by
Employee’s supervisor, and/or disclosure of this Agreement to Employee’s
attorney or future employers if requested to do so and upon agreement to keep
such confidential and use only for the purposes of legal evaluation.

 

7.           Covenant Not to Violate Third Parties’ Rights; Non-Disparagement. 
As a material inducement to the Company to allow Employee to become and/or
remain an employee of the Company, and as a material inducement to the Company
to disclose or allow Employee access to Company information during the term of
Employee’s employment with the Company (at the Company’s sole and absolute
discretion), Employee hereby agrees that throughout the term of Employee’s
employment with the Company and following the date of termination of Employee’s
employment with the Company, regardless of whether the termination is with or
without cause, whether by the Employee or the Company, and whether or not
Employee asserts that Company has violated Employee’s legal rights in any
regard, Employee acknowledges and agrees that he or she has and will not
(a) violate any non-competition agreement with any prior employer or other third
party; (b) violate any confidentiality agreement with any prior employer or
other third party; (c) use at, or disclose to Company, any information protected
by confidentiality, trade secret, copyright, trademark, patent, publicity or
privacy rights, or other law from any prior employer or third party without
prior express written permission obtained through Company; (c) violate any
non-solicitation agreement with any prior employer or other third party; and/or
(d) violate any other right of any third party, including but not limited to
publicity rights, privacy rights, moral rights, copyright, trademark, trade
secret, patent, trade name, cybersquatting, etc.

 

                Employee’s employment with the Company does not and will not
conflict with, breach, violate, or cause a default under any confidentiality
agreement, restrictive covenant, contract, agreement, instrument, order,
judgment, or decree by which Employee is bound.  Employee acknowledges and
agrees that the Company shall have the right to provide notice and a copy of
this Agreement, in whole or in part, to any of Employee’s past, current or
prospective employers or other parties that, in Company’s sole discretion,
should be provided with notice.

 

Employee will not during Employee’s employment or at anytime thereafter,
criticize, ridicule, or make any statement which disparages or is derogatory of
Company, or any of its officers,

 

 

 

 

 

Executive

 

 

Company

 

6

--------------------------------------------------------------------------------


 

directors, agents, associates, employees, consultants, contractors, clients,
customers, vendors, suppliers, or licensees.

 

8.           Prior Inventions of Employee.  If Employee wishes to exclude from
this Agreement any information, inventions or creations that Employee asserts
are owned, created or acquired by him or her prior to Employee’s employment,
performance of services or contemplation thereof for Company, Employee must
disclose these, and Employee’s employer at the time of creation or acquisition,
on Exhibit A attached hereto.  If not disclosed clearly and completely on
Exhibit A, all creations of Employee shall be presumed to be included under this
Agreement’s restrictions to the extent permitted by law.

 

9.           Enforcement.  Employee recognizes that the Company would be
irreparably injured by the breach of any provision of Sections 2, 3, 4, 5, 6
and/or 7 and that money damages alone may not be an appropriate measure of the
harm to the Company from such a breach.  Therefore, Employee agrees that
equitable relief, including specific performance of these provisions by
injunction, would be an appropriate remedy for the breach of these provisions,
and the Company may enforce the provisions of these Sections by either suit for
damages or injunction, or both, with posting of minimal bond.  These enforcement
rights shall be cumulative with and not successive or exclusive of any other
legal remedies which may be available to the Company in law or in equity
including, without limitation, the rights and remedies available to the Company
under any applicable trade secrets laws or regulations.   The Company shall be
entitled to the full benefit of the restrictions stated in this Agreement. 
Accordingly, if Employee violates any or all of these restrictions, this
Agreement shall remain in full force and effect beyond the expiration of the
term of the promise, such that the Company receives the full benefit of its
bargain.  Employee’s obligations in this Agreement are independent of any
Company obligation.  The existence of any other claim or cause of action by
Employee, including but not limited to any other claim or cause of action under
the Employment Agreement between the Parties, does not constitute a defense to
the enforcement of this Agreement by the Company.

 

10.         Indemnification. Employee shall indemnify and hold the Company
harmless from and against any and all claims, demands, and actions arising out
of Employee’s breach, or alleged breach, of this Agreement, and Employee shall
reimburse the Company for any and all costs, damages and expenses, including,
without limitation, all reasonable attorney’s fees and costs, which the Company
pays or becomes obligated to pay by reason of such allegations or breach.
 Company shall indemnify and hold the Employee harmless from and against any and
all claims, demands, and actions arising out of Company’s breach, or alleged
breach, of this Agreement, and Company shall reimburse the Employee for any and
all costs, damages and expenses, including, without limitation, all reasonable
attorney’s fees and costs, which the Employee pays or becomes obligated to pay
by reason of such allegations or breach.

 

 

 

 

 

Executive

 

 

Company

 

7

--------------------------------------------------------------------------------


 

11.         Assignment.  Company may assign and/or transfer this Agreement
without restriction.  Employee may not assign or transfer this Agreement and any
such attempt shall be void.  This Agreement shall inure to the benefit of and be
enforceable by the Company’s successors and assigns.

 

12.         Notices.  Any notice required or permitted to be made under this
Agreement shall be in writing and shall be effective when actually delivered in
person or three days after being deposited in the U.S. Mail, registered or
certified, postage prepaid and addressed to the party as follows:  (a) to
Employee at the address above; and (b) to the Company at General Counsel, 1612
E. Cape Coral Parkway, Cape Coral, Florida  33904.

 

13.         No Waiver or Release.  Failure of the Company to require performance
of any provision of this Agreement shall not limit the Company’s right to
enforce the provision, nor shall the Company’s waiver of any breach of any
provision be a waiver by the Company of any succeeding breach of any provision
or a waiver of the provision itself or any other provision.  Employee agrees
that the termination of Employee’s employment by the Company for any reason
whatsoever, whether with or without cause, or whether by the Company or by the
Employee, shall not release Employee from any of Employee’s obligations
contained herein.

 

14.         Law Governing, Jurisdiction, Venue, No Jury Trial.    This Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida, notwithstanding any laws of said State or any other jurisdiction
relating to conflicts of laws. This Agreement shall be deemed to have been made
in the State of Florida.  The parties consent to personal jurisdiction in, and
all actions brought hereunder shall be brought exclusively in, whether at law or
in equity, the state or federal court(s) serving Lee, Palm Beach or Broward
Counties in the State of Florida.  Venue shall be proper in any one of these
three counties and selection of the county shall be at the sole discretion of
the Company.  THE PARTIES KNOWINGLY AND VOLUNTARILY WAIVE THE RIGHT TO TRIAL BY
JURY OF ANY DISPUTE RELATING TO THIS AGREEMENT.

 

15.         Attorney Fees.  In the event any litigation, suit, action,
arbitration or other similar proceeding is brought by any party under this
Agreement to enforce any of its terms, or in any appeal therefrom, it is agreed
that the prevailing party shall be entitled to reasonable attorneys’ fees and
costs to be fixed by the trial court, appellate court and/or arbitrator.

 

16.         Titles and Captions, Pronouns and Plurals, Counterparts.    All
Section and paragraph titles or captions contained in this Agreement are for
convenience only and shall not be deemed part of the context nor affect the
interpretation of this Agreement.    All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons may require.  This Agreement may be
executed in any number of counterparts and by the parties on separate pages,
each of which will be deemed an original and which together shall constitute one
agreement, with the same effect as if the signatures on the counterparts were
upon a single instance of this Agreement.

 

 

 

 

 

Executive

 

 

Company

 

8

--------------------------------------------------------------------------------


 

17.         Entire Agreement, Amendment.  This Agreement and Exhibit A that is
incorporated herein by reference contains the entire understanding between and
among the parties and supersede any prior understandings and agreements among
them respecting the subject matter of this Agreement.  Employee agrees that
where any portion of this Agreement conflicts with the Company’s then existing
employment manual, this Agreement shall control. This Agreement may only be
modified and/or amended by a written instrument executed by all parties hereto.

 

18.         Severability, Survivability, and Savings.  The provisions of
Sections 2, 3, 4, 5, 6, 7, and 10 shall expressly survive the termination of
Employee’s employment with the Company.  The provisions of this Agreement shall
survive the termination of Employee’s employment with the Company regardless of
whether such termination is with or without cause, whether by the Company or the
Employee, and whether or not Employee asserts that Company has violated
Employee’s legal rights in any regard.  In the event that any of the
restrictions and limitations contained anywhere in any paragraph, provision or
Section are deemed to exceed the time, scope and/or geographic or other
limitations prescribed by applicable law, then such provisions shall be reformed
to the maximum time, scope, and geographic or other limitations permitted by
applicable law.  Each provision of this Agreement is intended to be severable. 
If any provision of this Agreement, or the application of such provision to any
person, entity or circumstance, shall be held invalid, illegal, or unenforceable
in any respect, the remainder of this Agreement, or the application of such
provision to persons, entities or circumstances other than those as to which it
is held invalid, shall not be affected thereby and the Agreement shall be
construed as if the illegal, invalid or unenforceable provision were never a
part hereof.

 

19.         Reapplication.  If the employment relationship between the Company
and Employee is terminated for any reason whatsoever, whether with or without
cause, whether by the Employee or by the Company, and if Employee is later
re-employed by the Company, this Agreement will be applicable to such
re-employment as if there had been no interruption of the employment
relationship, without the necessity for the execution of a new Agreement between
the parties.

 

20.         Employment Agreement.  The Employment Agreement executed between the
Parties shall remain in full force and effect and shall be read and interpreted
in conjunction with this Agreement.  In the event that the Employment Agreement
and this Agreement conflict, the Employment Agreement shall control.

 

21.         Negotiations.  The Company and the Employee acknowledge and agree
that the terms of this Agreement were reached based upon mutual negotiations
between the parties hereto.  Therefore, any perceived ambiguities in the terms
or conditions of this Agreement shall not be construed against the Company as
the drafter of this Agreement.

 

 

 

 

 

Executive

 

 

Company

 

9

--------------------------------------------------------------------------------


 

22.         Independent Legal Counsel.  Each party hereby acknowledges that said
party has had ample opportunity to seek independent legal counsel, and has been
represented by, or has otherwise waived its right to be represented by, such
independent legal counsel, with respect to the negotiation and execution of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

CHARLES M. PECK (“Employee”)

WHITNEY INFORMATION NETWORK,
INC. (“Company”)

 

 

 

 

 

 

 

Signed:

 

 

By:

 

,

 

 

 

as authorized representative of the Company

 

 

 

 

 

 

Date:

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Executive

 

 

Company

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Employee Prior Inventions

 

Title of Work

 

Date of Creation

 

Employer and Address at such Time

 

1

--------------------------------------------------------------------------------